DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on March 15, 2021.  As directed by the amendment: claim(s) 1 and 11 have been amended, claim(s) 2, 4, 6-8, and 12 have been cancelled, and claim(s) 21 and 22 have been added. Thus, claims 1, 3, 5, 9-11, and 13-22 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 6, filed March 15, 2021, with respect to the 35 U.S.C. 112(a) rejection of claims 1, 3, 5-6 and 9-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1, 3, 5-6 and 9-20 has been withdrawn. 
Applicant’s arguments, see pg. 6, filed March 15, 2021, with respect to the 35 U.S.C. 112(b) rejection of claims 1, 3, 5-6 and 9-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1, 3, 5-6 and 9-20 has been withdrawn. 
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. The applicant has argued that there is no reason or motivation for combining the prior art Tarsa with Shaddox to address the newly amended claims. The examiner respectfully disagrees. It is the examiner’s stance that the use of warm white light is well-known in the art; therefore, it would be obvious to make the white light in Shaddox a “warmer” white light based on the known advantages and benefits of having .
Furthermore, the applicant argues that regarding claim 5, that it would not be obvious to one of ordinary skill in the art to modify the alarm clock of Shaddox with the motion detector disclosed in Wolf. The examiner again respectfully disagrees. In fact, the prior art Wolf, explicitly discloses in [0116] that an alarm clock function can also be utilized in the system of Wolf. Therefore, one of ordinary skill in the art would modify the system of Shaddox to incorporate the teachings of Wolf as Wolf already discloses the use of the lighting device with both a motion detector and an alarm clock.
Lastly, the applicant argues that the motion sensor of Wolf would not detect when a user has turned on the tap but when a user is moving near the motion sensor. The examiner again respectfully disagrees. As written, the prior art of Dowling which is utilized to teach the humid environment can be integrated into a faucet/showerhead ,shower, or tub in [0023]. The examiner also details in the rejection that the motion sensors are activated by the water filling the vessel as the system in Dowling can be dependent on another sensor of the appliance as detailed in [0023].
The examiner is not convinced and therefore the examiner has maintained the prior art utilized in the new rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 11, 13-14, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaddox (US 7,280,439 B1) in view of Tarsa (US 6,350,041) in view of Yano (US 6,157,126), and further in view of Savage (2006/0009822).
Regarding claim 1, Shaddox discloses a lighting system for stimulating a user’s energy (e.g. abstract; Col 2 lines 47-49), the lighting system comprising: at least one light source (e.g. Fig 1/2:6, 8, 10; Col 3 lines 13-18), and a control unit for controlling light emitted from the at least one light source (e.g. Col 3 lines 8-12), wherein the controlling comprises the steps of instructing the at least one light source to initially emit substantially blue wake-up light within the range of 390nm-470nm (e.g. Col 4 lines 34-38) and progressively tuning the wake-up light towards white light over a period of time (e.g. Col 2 lines 47-49; Col 3 lines 39-50; Col 4 lines 10-20 over a period of time each light has a certain time period in which it is on as it tunes towards white light). Shaddox does show the progression of the blue light to a red light and finally into a white light. Shaddox is silent regarding wherein the length of the period of time for progressively tuning the wake-up light is manually selected by a user via a user interface, wherein the controlling further comprises, after the white light has been reached, tuning the white 
However, Tarsa discloses a high output radial dispersing lamp wherein the warmer white light is created by adding at least a red spectral component to the initial light by increasing the intensity of the red spectral component until the wake-up light is white (e.g. col 7 lines 19-45 a warmer white light will be emitted by increasing the power to the red lamp, increasing its light emitting intensity).
Furthermore, Yano teaches a system for a warm white fluorescent lamp which details that a user may want a warm white light for enhancing a warm and relaxed atmosphere (i.e. an activity when a user is awake, up and moving) and that is done by actuating a white LED light with a red LED light to produce a warmer white tone (e.g. col 1 lines 19-29 and 32-35).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Shaddox to incorporate the teachings of Tarsa of adding at least a red spectral component to the initially blue wake-up light by increasing the intensity of the red spectral component until the wake-up light is white since Shaddox already currently transitions in this fashion this makes a warmer white light by increasing the red component for the purpose of utilizing a known way to create a warmer white light for the purpose of creating a warm and relaxed atmosphere that is pleasing to wake-up to as taught by Yano (e.g. Yano: col 1 lines 19-29 and 32-35).
Furthermore, Savage discloses a hand-held programmable ocular light therapy apparatus and method wherein the length of the period of time for progressively tuning the user may input a desired time to start and stop therapy time).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Shaddox to incorporate the teachings of Savage wherein the length of the period of time for progressively tuning the wake-up light is manually selected by a user via a user interface for the purpose of letting the user customize their own program (e.g. Savage [0062]).
Regarding claim 3, modified Shaddox discloses wherein the at least one light source is composed of at least one of: a light-emitting diodes (LED), fluorescent lighting, an incandescent lamp, a halogen lamp, or a high-intensity discharge (HID) lamp (e.g. Shaddox: Col 3 lines 39-50; Fig 5:44; col 4 lines 54-69).
Regarding claim 4, modified Shaddox discloses wherein the wake-up light is tuned towards the white light over a given period of time, the length of which is manually selected by the user (e.g. Shaddox: Col 3 lines 8-12; Col 4 lines 1-38).
Regarding claim 11, Shaddox discloses a method of stimulating a user’s energy (e.g. abstract; Col 2 lines 47-49), the method comprising the steps of: providing at least one light source (e.g. Fig 1/2:6, 8, 10; Col 3 lines 13-18); controlling light emitted from the at least one light source (e.g. Col 3 lines 8-12), wherein the controlling comprises the steps of instructing the at least one light source to initially emit substantially blue wake-up light within the range of 390nm-470nm (e.g. Col 4 lines 34-38)  and tuning the wake-up light progressively towards white light over a period of time (e.g. Col 2 lines 47-49; Col 3 lines 39-50; Col 4 lines 10-20 over a period of time each light has a certain time period in which it is on as it tunes towards white light). Shaddox does show the 
However, Tarsa discloses a high output radial dispersing lamp wherein the warmer white light is created by adding at least a red spectral component to the initial light by increasing the intensity of the red spectral component until the wake-up light is white (e.g. col 7 lines 19-45 a warmer white light will be emitted by increasing the power to the red lamp, increasing its light emitting intensity.)
Furthermore, Bruning teaches a method and system for selling lighting solutions which details that a user may want a warm white light for entertaining (i.e. an activity when a user is awake, up and moving) and that is done by actuating a white LED light with a red LED light to produce a warmer white tone (e.g. [0019]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Shaddox to incorporate the teachings of Tarsa of adding at least a red spectral component to the initially blue wake-up light by increasing the intensity of the red spectral component until the wake-up light is white since Shaddox already currently transitions in this fashion this makes a warmer white light by increasing the red component for the purpose of utilizing a known way to create a warmer white light for the viewing pleasure of the user as evidenced by Bruning (e.g. [0019]).
Furthermore, Savage discloses a hand-held programmable ocular light therapy apparatus and method wherein the length of the period of time for progressively tuning the wake-up light is manually selected by a user via a user interface (e.g. [0062] Fig 9 the user may input a desired time to start and stop therapy time).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Shaddox to incorporate the teachings of Savage wherein the length of the period of time for progressively tuning the wake-up light is manually selected by a user via a user interface for the purpose of letting the user customize their own program (e.g. Savage [0062]).
Regarding claim 13, modified Shaddox discloses wherein the controlling comprises tuning the wake-up light to the white light continuously over the period of time (e.g. Shaddox: Col 3 lines 8-12; Col 4 lines 1-38; Tarsa: col 7 lines 19-45 a warmer white light will be emitted by increasing the power to the red lamp, increasing its light emitting intensity).
Regarding claim 14, modified Shaddox discloses wherein the controlling comprises tuning the substantially blue light to the white light continuously over the period of time (e.g. Shaddox: Col 3 lines 8-12; Col 4 lines 1-38; Tarsa: col 7 lines 19-45 a warmer white light will be emitted by increasing the power to the red lamp, increasing its light emitting intensity).
Regarding claims 16 and 18, modified Shaddox discloses wherein the period of time is at least one minute (e.g. Shaddox: Col 3 lines 8-12; Col 4 lines 1-38). Shaddox discloses that the shift in the colors of light towards white light occurs in a time period over an hour. 
Regarding claims 17 and 19, modified Shaddox is silent regarding wherein the period of time is maximally fifteen minutes. However, modified Shaddox does disclose that the user can manually select when the system can turn the light sources “off” (e.g. Savage: [0062] Fig 9 the user may input a desired time to start and stop therapy time). Therefore, it would be possible to have the user select an “off” time at a period of time being maximally fifteen minutes.
Claims 5 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaddox in view of Tarsa, as evidenced by Bruning, and Savage as applied to claim 1 above, and further in view of Wolf (US 2007/0121319 A1). 
Regarding claim 5, modified Shaddox is silent regarding further comprising a sensor adapted to be coupled to the control unit, wherein the tuning of the wake-up light towards the white light is initiated in response to a signal indicating the user's presence.
However, Wolf teaches a color changing light device for mood enhancement, wherein the tuning of the wake-up light towards the white light is initiated in response to a signal indicating the user's presence (e.g. abstract lines 13-17; [0064]; [0089] motion detector).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Shaddox to incorporate the teachings of Wolf to tune the wake-up light towards the white light in response to a signal indicating the user's presence for the purpose of only utilizing the device when it is beneficial to providing a mood enhancement for the user, otherwise the user would not be able to receive the treatment.
Regarding claim 21 newly modified Shaddox discloses wherein the tuning of the wake-up light towards the white light is initiated in response to a signal indicating the user’s presence (e.g. Wolf: abstract lines 13-17; [0064]; [0089] motion detector).
Claims 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaddox in view of Tarsa as evidenced by Bruning, and Savage as applied to claim 1 above, and further in view of Dowling (US 2005/0036300 A1) as evidenced by Czeisler (US 5167,228).
Regarding claim 9, modified Shaddox is silent regarding wherein the lighting system is configured to operate in a humid environment.
However, Dowling discloses a method and system for illuminating household products wherein the lighting system is configured to operate in a humid environment (e.g. [0022]-[0023] showerhead/shower/tub).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified device of Shaddox to incorporate the teachings of Dowling wherein the lighting system is configured to operate in a humid environment as it is well known to use these types of lighting systems in this known environment.
Claims 10, 20 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaddox in view of Tarsa as evidenced by Bruning, and Savage and further in view of Dowling (US 2005/0036300 A1) as applied to claim 9 above, and Wolf (US 2007/0121319 A1). 
Regarding claims 10 and 20, modified Shaddox is discloses wherein the humid environment is a shower system, wherein the control unit is coupled to the shower system (e.g. Dowling [0022]-[0023]). Modified Shaddox is silent regarding wherein the 
However, Modified Wolf does a color changing light device for mood enhancement, wherein the tuning of the wake-up light towards the white light is initiated in response to movement detected from the motion detector (e.g. abstract lines 13-17; [0064]; [0089] motion detector)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Shaddox to also instructing the at least one light source to initially emit the substantially blue wake-up light comprises instructing the at least one light source to initially emit the substantially blue wake-up light in response to the water tap being turned by utilizing the teachings of Wolf to have motion detectors to determine the water tap has been turned on for the purpose of starting the process when the water has entered the vessel.
Regarding claim 22, newly modified Shaddox discloses wherein the wake-up light initially emits the substantially blue wake-up light in response to the water tap being turned on (e.g. Shaddox: Col 4 lines 34-38 Dowling: [0022]-[0023] showerhead/shower/tub Wolf: abstract lines 13-17; [0064]; [0089] motion detector)
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaddox in view of Tarsa, as evidenced by Bruning, and Savage as applied to claims 1 and 10 above, and further in view of Bolta (US 2007/0129777 A1)
Regarding claim 15, newly modified Shaddox is silent regarding wherein the light source is positioned to hit the shower booth from above at an angle between 20 degrees to 70 degrees with respect to the horizon.
However, Bolta teaches a light therapy device in which the light source is positioned at an angle between 20 degrees to 70 degrees with respect to the horizon (e.g. [0033]).  Bolta expresses that the light therapy device should be able to be user adjusted and change the angles based on the preference so as to maximize the user's exposure to the light as needed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified device of Shaddox to incorporate the teachings Bolta wherein the light source is positioned to hit from above at an angle between 20 degrees to 70 degrees with respect to the horizon for the purpose of allowing the user to adjust based on personal preference (e.g. [0033]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jessandra Hough								March 27, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792